[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de STIPULATION
The defendant, Dariel Anna Clark, filed a judgment in this court that was entered in Maine on March 27, 1989 and which incorporated the parties' marital settlement agreement.
The defendant then obtained an order citing the plaintiff to appear before the Stamford Superior Court to answer several CT Page 3925 motions. The plaintiff was served in hand in Maine by a Deputy Sheriff of York County, Maine. The plaintiff did not appear on the day set for hearing nor has he appeared pro se or by attorney.
Simultaneously, the plaintiff had pending in the Maine court his motion for modification which the parties resolved by stipulation dated March 25, 1997 and incorporated by reference as an order of the Maine court on March 26, 1997 entitled "Consent Order for Modification of Parental Rights and Responsibilities".
The defendant now seeks to have the same stipulation entered in this court. The stipulation presented says the parties cannot resolve the question of jurisdiction.
The defendant has not brought the plaintiff within the jurisdiction of this court. Maine has continued to exercise its jurisdiction. This court finds it has no jurisdiction and, sua sponte, dismisses the defendant's proceedings in Connecticut.
HARRIGAN, J.